Citation Nr: 0207662	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from August 14, 1950, to 
October 13, 1950, and from May 1951 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO denied 
the appellant's claims of service connection for hearing loss 
and tinnitus.  In April 2000, the Board remanded this claim 
for additional development of the record.  

In March 2000, the appellant testified at a travel board 
hearing before the undersigned, a Member of the Board 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  


FINDINGS OF FACT

1.  The appellant has a current hearing loss that is not 
related to his active service.  

2.  The appellant currently has tinnitus that is not related 
to his active service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2001).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

An appropriate application form and instructions for 
completing it are to be provided upon request, and a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. 
§§ 3.150(a), 3.151(a) (2001).  The veteran filed the 
appropriate form seeking to establish entitlement to service 
connected compensation (although not for the disabilities 
claimed herein) in December 1974.  Accordingly, when he 
submitted a statement in August 1996 indicating his intention 
to claim service connection for hearing loss and ringing in 
the ears, this informal claim did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2001).  
There is no issue as to providing the appropriate form or 
instructions for completing it.   

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a January 1997 statement of the case and 
February 1998, September 1998, June 1999, and March 2002 
supplemental statements of the case, listing the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to that criteria.  In 
doing so, the RO informed the appellant of the information 
and evidence necessary to substantiate the claims. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  

The appellant has maintained that his hearing loss and 
tinnitus arose from service-related activities.  The record 
includes the appellant's service medical records.  In a 
November 1996 statement and in April and May 1998 statements, 
the appellant stated that he had received treatment since 
1973 at the New Orleans VA Medical Center (VAMC), including 
an audiogram in April 1998.  Pursuant to the Board's April 
2000 remand, the RO asked the appellant through a May 2000 
letter for information as to any other sources of information 
concerning these claims.  The appellant responded in a June 
2000 letter that the private physician who treated him was 
deceased and that his records were unavailable, that he 
received treatment at the New Orleans VAMC in 1974 and at the 
Jackson VAMC in October 1997, April 1998, April 1999, and 
April 2000.  The record includes VA clinical records prepared 
at the Jackson VAMC from April 1998 to March 2002, including 
audiograms in October 1997 and April 1999; there is no 
indication that he underwent an audiogram in April 2000.  In 
an October 1998 statement, the Jackson VAMC indicated that it 
had no records concerning the period from 1975 to 1998.  In a 
January 2002 statement, the New Orleans VAMC stated that a 
thorough search produced no records concerning the appellant.  
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  Pursuant to the Board's April 2000 
remand, the RO afforded the appellant a VA audiometric 
examination in February 2002 and a VA ear disease examination 
in February 2002.  The appellant's representative has argued 
that the appellant be afforded another VA examination, as the 
February 2002 examination reports did not indicate that the 
claims file was reviewed.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998) (claimant is entitled to RO compliance 
with Board remand directives).  The Board's remand directed 
that the claims file should be reviewed as part of the 
examination.  Although the audiologist indicated that no 
medical records were available for review, and the physician 
did not specify whether records were available for review, it 
appears that the history provided by the appellant was 
consistent with his history as documented by the claims file.  
Further, the claims file contains the RO's request for the 
examination, which states that the claims file was being sent 
for review by the examiner.  Any further review of the claims 
file by the audiologist or the physician would not provide 
any further relevant information.  

On appellate review, the Board sees no areas in which further 
development is needed.  The requirements of the VCAA and its 
implementing regulations have been substantially met by the 
RO, and there would be no possible benefit to remanding this 
case to the RO for its consideration of the requirements of 
the VCAA in the first instance.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.)  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Analysis

The claimant seeks to establish service connection for 
hearing loss and tinnitus.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.307 (2001).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).

VA audiological evaluation in February 2002 showed pure tone 
thresholds, in decibels (dB), were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
55
85
LEFT
10
10
15
35
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examination report also showed that he had tinnitus 
associated with the hearing loss.  Similar findings are shown 
by the October 1997 and April 1999 VA audiometric 
examinations.  

These audiometry findings illustrate a hearing loss 
disability and tinnitus, as required for the initial element 
of a service-connection claim.  Impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
is 40 dB or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 dB or greater; or when speech recognition scores 
are less than 94 percent.  38 C.F.R. § 3.385.  Since these 
findings show two single threshold measurements at 40 dB or 
greater in the right ear, and one single threshold 
measurement in the left ear, the appellant has a bilateral 
hearing loss that may be considered a disability for 
VA compensation purposes.  In addition, the February 2002 ear 
disease examination and audiology examination showed that the 
appellant had current tinnitus.  

The service medical records show essentially normal hearing 
and are silent as to any findings or complaints of tinnitus.  
The April 1949, August 1950, September 1950, October 1950, 
and May 1954 service examinations all showed essentially 
normal hearing.  The appellant maintains that he was exposed 
to loud noises during and after service, and that his post-
service hearing loss and tinnitus was due to the in-service 
noise exposure.  His lay allegations satisfy the second 
element of his service-connection claims.  

As for the third element, there must be medical evidence 
linking the current disability to the claimed in-service 
disease or injury.  See Pond, 12 Vet. App. at 346, and 
Hickson, 12 Vet. App. at 253.  The appellant has maintained 
that his hearing loss is related to noise exposure he 
experienced in service, including the noise from machine 
guns, tank fire, and jet airplanes flying directly overhead.  
He has also indicated that he worked for more than 20 years 
after service for an industrial company involved in ironwork 
and industrial maintenance, with periodic exposure to loud 
noises.  He stated that he only wore hearing protection in 
those jobs after Federal government regulations required it.  
He also stated that he worked for about six years thereafter 
for a grain elevator and a cement company as a maintenance 
supervisor and heavy industrial maintenance, where he was 
periodically exposed to loud noises.  

The October 1997 audiogram indicated that the appellant 
provided a history of longstanding hearing loss and tinnitus, 
but the examiner rendered no opinion as to relationship of 
hearing loss or tinnitus to service.  This comment in the 
audiometric report, though, is simply a recitation of the 
appellant's history as provided by him, unenhanced by any 
additional medical comment by an examiner, which cannot 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 410 (1995).  

The audiologist who conducted the VA audiological examination 
in February 2002 indicated that the current hearing loss and 
tinnitus could well be from the noise exposure indicated by 
the appellant - that is, in-service noise exposure.  This 
opinion is similar to that of the audiologist who conducted 
the April 1999 VA audiogram, who reported that the 
appellant's current hearing loss and tinnitus was probably 
secondary to severe noise exposure in service.  The VA ear 
disease examination in February 2002, though, performed by a 
physician, indicated that it was his impression that the 
hearing loss and tinnitus were primarily secondary to the 
appellant's long tenure as an iron worker after service, 
rather than from gunfire in service, iron work in service, or 
recent cardiovascular treatment.  The physician further noted 
that the current severity of the hearing loss would not have 
occurred on the short duration of the appellant's service.  
In this case, the physician's opinion outweighs those of the 
audiologists, in part due to the qualifications inherent in a 
physician and in part due to the background evidenced by the 
physician's report.  Although it is not clear that the 
physician had access to the claims file, that fact is less 
significant due to the fact that the history described by the 
physician's report, provided by the appellant, corresponds to 
the history documented in the claims file.  Therefore, the 
Board concludes that the February 2002 physician's opinion 
outweighs the audiologists' opinions on the question of 
whether the current hearing loss and tinnitus are related to 
service.  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  



ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


